      Case 1:19-cv-09038-GBD-SDA Document 169 Filed 05/06/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Dino Antolini,                                                                  5/6/2021

                                Plaintiff,
                                                                1:19‐cv‐09038 (GBD) (SDA)
                    ‐against‐
                                                                ORDER
 Amy McCloskey et al.,

                                Defendants.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

       WHEREAS, on September 28, 2019, this action was commenced on behalf of Plaintiff Dino

Antolini (“Plaintiff” or “Antolini”) (Compl., ECF No. 1); and

       WHEREAS, on or about November 19, 2019, Plaintiff’s attorney, Stuart H. Finkelstein

(“Finkelstein”), was arrested based upon a criminal complaint issued by the U.S. Attorney’s Office

for the Southern District of New York (the “Criminal Complaint”) (see U.S. v. Finkelstein, No. 19‐

MJ‐10645, ECF No. 1); and

       WHEREAS, the Criminal Complaint charged Finkelstein with, among other things, stealing

the identities of two individuals in order to file hundreds of fraudulent lawsuits pursuant to the

Americans with Disabilities Act that those individuals never authorized (see id.); and

       WHEREAS, on August 4, 2020, Defendants filed an Emergency Letter Motion “requesting

a framed‐issue hearing for the examination of [Plaintiff], under oath, on the subject of whether

Plaintiff knowingly authorized his purported attorney [Finkelstein] to commence the instant

action” (Defs.’ 8/4/20 Ltr. Mot., ECF No. 60); and

       WHEREAS, on August 7, 2020, the Court denied Defendants’ Emergency Letter Motion,

stating, in part: “There is no basis in the Federal Rules of Civil Procedure for holding [a framed‐
      Case 1:19-cv-09038-GBD-SDA Document 169 Filed 05/06/21 Page 2 of 3




issue] hearing. Nor is there any emergency. When Defendants take the deposition of Plaintiff,

they are free to ask questions regarding whether Plaintiff authorized Mr. Finkelstein to

commence this action and/or regarding Plaintiff’s interrogatory responses.” (8/7/20 Order, ECF

No. 63); and

       WHEREAS, on February 10, 2021, Defendants filed a Letter Motion to compel Antolini to

sit for a deposition (Defs.’ 2/10/21 Ltr. Mot., ECF No. 140); and

       WHEREAS, on March 2, 2021, the Court granted Defendants’ Letter Motion (as modified)

and directed that Antolini’s deposition shall commence on April 19, 2021 and continue from day

to day until complete (3/2/21 Order, ECF No. 150, ¶ 1); and

       WHEREAS, the March 2 Order stated: “As indicated on the record during today’s remote

conference, there shall be no objections at Plaintiff's deposition other than objections to form

and objections on the basis of privilege, and only in the case of the latter may Plaintiff decline to

answer the question posed.” (id. ¶ 13); and

       WHEREAS, Antolini’s remote deposition commenced on April 29, 2021 (see Antolini Dep.

Tr., ECF No. 167‐1); and

       WHEREAS, Defendant’s counsel contacted the Court during Antolini’s deposition to raise

with the Court that Finkelstein was making speaking objections regarding, and was instructing

Antolini not to answer, certain questions (see Antolini Dep. Tr. at 36‐38); and

       WHEREAS, the Court ruled on the record the first time it was contacted during Antolini’s

deposition, as follows: “I’m going to be crystal clear. You may object to the form of a question or

object ‐‐ state any objection you want to any question with the word objection. You are not

permitted to instruct the witness not to answer except on privilege grounds or give any other

instructions or speak any other words than the word objection.” (see id. at 40); and

                                                 2
      Case 1:19-cv-09038-GBD-SDA Document 169 Filed 05/06/21 Page 3 of 3




         WHEREAS, Defendants’ counsel contacted the Court a second time within minutes of the

Court’s first ruling to raise with the Court that Finkelstein was continuing to make speaking

objections (see id. at 47‐48); and

         WHEREAS, the Court advised Finkelstein that he was only permitted to state the word

“objection,” and that if Finkelstein chose “to continue behaving in this manner in violation of my

ruling, there [would] be financial consequences associated with it,” which would be “significant”

(see id. at 51‐52); and

         WHEREAS, later in the deposition, Finkelstein instructed Antolini not to answer a question

as to how he and Finkelstein met, did not permit Antolini to answer questions regarding a

deposition exhibit consisting of copies of Finkelstein’s arrest warrant and Criminal Complaint, and

terminated the deposition in response to a question as to whether Antolini was aware that

Finkelstein had been arrested (see id. at 272‐82 & Dep. Ex. C (ECF No. 167‐4)).

         NOW, THEREFORE, it appearing to the Court that Finkelstein has violated the Court’s

March 2 Order, as well as the Court’s rulings made during Antolini’s deposition, it is hereby

ORDERED that Finkelstein shall show cause why he should not be sanctioned, pursuant to Fed. R.

Civ. P. 37(b)2, Fed. R. Civ. P. 16(f), 28 U.S.C. § 1927 and/or the inherent powers of the Court, for

these violations. Such showing shall be made by affidavit and a memorandum of law compliant

with Local Civil Rule 7.1(a)(2) filed on or before May 20, 2021.

SO ORDERED.

Dated:          New York, New York
                May 6, 2021

                                                     ______________________________
                                                     STEWART D. AARON
                                                     United States Magistrate Judge


                                                 3
